Mr. Justice Thompson delivered the opinion of the court. In the Hopkins estate there was only $136.70 of household goods to he sold. The remainder of the estate was all on deposit in various Quincy banks. There was only one claim over which there was any contest. The amount claimed was $2,900, and it was settled for $1,000. In the Murphy estate there was a claim for $3,500 presented which was never tried but was dismissed. All that the administrator did in that estate, beyond attending to the inheritance tax, was to receipt to himself for $24,000, see that he had properly reported in the Hopkins estate, and pay the money to the heir. There is another feature of the case which should be given some weight in arriving at the amount of commission to be allowed the administrator. There was $10,000 in each of two banks drawing interest at 3yz per cent. On August 1, 1914, the administrator had these sums transferred to his account, thereby stopping them drawing interest. Section 70 of the Administration Act (J. & A. ¶ 119) requires that all claims shall be presented against an estate within one year from the granting of letters or be barred. Section 112 of that Act (J. & A. ¶ 161) requires that the administrator shall make a report of his acts and doings to the court at the first term after the expiration of one year after the date of his letters, or sooner. Letters were granted in the Hopkins estate in October, 1913. All claims except the $2,900 claim were disposed of within the year. The administrator filed no report until August, 1915, nearly a year after he should have made his report, and upwards of a year after the time for presenting claims had expired and after the statute requires that he should have filed his report. Upon his own statement he held $27,000 in his hands during all that time. It was not drawing interest and the major part of it should have been paid over to himself as administrator of Louise M. Murphy and then to the assignee and trustee of her only heir, simply retaining sufficient to secure the result of the $2,900 claim. (Reynolds v. People, 55 Ill. 328; Curts v. Brooks, 71 Ill. 128.) The deceased kept her money in a bank which allowed her interest. The administrator, not being required to keep it invested, changed it so that it did not draw interest for the benefit of the estate, and retained it nearly a year after all, but the small proportion necessary to provide for the $2,900 claim, with the costs and expenses, should have been paid to Murphy. Section 114 of the Administration Act (J. & A. ¶ 163), which was adopted when the statute allowed two years for the presentation of claims, which is now changed to one year, provides that all moneys which any administrator may have in his possession after two years and six months from the date of his letters of administration shall bear interest and he shall be charged interest from said time at the rate of 10 per cent, unless good cause is shown. There was evidence submitted concerning the allowance to be made to administrators in the settlement of estates. The weight of the evidence as to the allowance of commission is that 6 per cent on the personal estate is the minimum allowance in Adams county. Under the statute, 6 per cent is the maximum sum that may be allowed. In both estates there was but little to do. The statute provides that “not exceeding six per cent on the amount of the personal estate” shall be allowed administrators as compensation for their services. The principle upon which a court ordinarily acts is to allow a reasonable compensation, keeping in view the facts and circumstances of each particular case. The finding of the trial court does not preclude a court of appeal from fixing the compensation at a less sum than that fixed by the trial court. Giger v. Bishop, 231 Ill. 472, 135 Ill. App. 448; Colton v. Coffey, 187 Ill. App. 558. When the amount of work done by the administrator in the Hopkins estate is considered together with the unreasonable detention of the amount of money in his hands, and with the fact that he withdrew the bank deposits from the savings departments over a year before he filed any account, a compensation of 3 per cent would be a very liberal allowance. In the Murphy estate, in view of the fact that the money was paid to the assignee of the heir fifteen days after he receipted to himself as administrator in the Hopkins estate and did not put the estate to any expense in securing a bond, we cannot say that the Circuit Court erred in allowing 3 per cent, although that allowance was liberal. The Circuit Court allowed, to the administrator, credit for payment to Bennett as attorney’s fees of the modest sums of $1,500 in the Hopkins estate .and $950 in the Murphy estate. Several attorneys testified that in that county there is a rule that 4 per cent on the entire personal estate is the minimum allowance for attorney’s fees, where the administrator retains an attorney, no matter how little the service of an attorney may be required; an ex-county judge and other witnesses testified that there is no such rule. If such a rule prevails, then estates there are exploited for the benefit of attorneys and administrators. They should receive such a reasonable compensation as reputable attorneys would contract to render service for, with a person capable of contracting for the services and making a contract in a matter wherein he was interested. There was but little for an attorney to do in either estate, although there was a contest over the St. Rose of Lima Congregation claim of $2,900. It became necessary for the heir to employ other counsel, and the evidence shows that counsel for the heir prepared the brief in the Appellate Court and the claim was finally settled without a trial for $1,000. In the Murphy estate a claim was presented for $3,500, which does not appear to have had any foundation as it was dismissed without a trial. Courts have some knowledge concerning the value of an attorney’s services, and a court may to some extent and should exercise an independent judgment in passing on questions concerning the amount to be allowed an attorney in any case. Giger v. Bishop, 231 Ill. 472; Colton v. Coffey, 187 Ill. App. 558, and cases cited. The evidence of the attorneys who testified against the estate in this case is that there is an unreasonable custom in that county which is not conclusive on any court. Zentner v. Kozminski, 171 Ill. App. 570. The attorney who drew the "will of Mrs. Hopkins and had acted for her in her lifetime procured the probate of the will. The public administrator then was appointed, and he employed the attorney to whom the payments were made, and who took so little interest in the estate that although he knew a claim for $2,900 had been presented and that the administrator had asked for time to consider it, it was wrongfully allowed, and neither he nor the administrator knew of the allowance for several months thereafter. An attorney should be paid for necessary legal services performed. He does not, however, take the place of an administrator and become entitled to a commission on the entire estate. If the assignee of the heir to the estate had not employed additional counsel, and the attorney who acted for the administrator had alone rendered all the legal services performed, the sum of $800 would be a very liberal allowance for all his legal services rendered in the Hopkins estate, and, for the services in the Murphy estate, $300 is a reasonable and ample compensation. The order of the trial court overruling the exceptions is reversed and the cause remanded with instructions to reduce the compensation of the administrator in the Hopkins estate to 3 per cent, and the attorney’s fees in the Hopkins estate to $800 and the Murphy estate to $300, the costs of this appeal to be paid by the administrator personally. Reversed and remanded with directions.